DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1, 3-15, 17-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Ziv-Ari teaches methods and systems for ultrasound data processing are provided. One method includes acquiring channel ultrasound data from a plurality of channel connected to a plurality of elements of an ultrasound probe and storing the channel ultrasound data from the plurality of channels. The method further includes generating ultrasound images based on processing of the acquired channel ultrasound data and displaying the ultrasound images. The method also includes performing additional processing on the stored channel ultrasound data while the ultrasound images are displayed and displaying updated ultrasound images generated by the additional processing.  However, Ziv-Ari fails to teach the features recited in the characterizing portion of the new claim 1, namely: (1) in the step S2, the method further includes when detecting that the position of the two-dimensional scan is not within a certain range of the target, automatically pausing and giving a visual or audible prompt and restarting after returning to the range of the target.  As stated in the Office action, Ziv-Ari does not disclose the above distinctive technical features. These distinctive technical features realize a warning function. That is when detecting that the position of the two-dimensional scan is not within a certain range of the target, automatically pausing and giving a visual or audible prompt and restarting after returning to the range of the target.  The imaging method and device embodying the present application have the beneficial effects: preventing collection of unusable image information, shortening image data collection time, and increasing the speed of an imaging process. Meanwhile, in the present application, when scanning is performed, two-dimensional scanning is employed based on the target to form a three-dimensional image, which further reduces the time taken for imaging consumption. Further, in the scanning process of the present application, the image content of the target is displayed in real time to improve the quality of the image. When the quality of the image is poor, it is not necessary to wait until the scan and reconstruction are completed to rescan the entire target, further reducing the imaging time.” (See applicant’s remarks dated 6/5/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 18, 2022